Citation Nr: 1513932	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1965 to January 1967, to include time in the Navy Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to his military service. He contends that his conditions are the result of his exposure to noise trauma while serving overseas in the Republic of Vietnam. He specifically asserts that he worked in a room with several heavy generators that created constant loud noises and that he was in the proximity of several bomb blasts during his tour. 

The Veteran was afforded two VA Compensation and Pension (C&P) examinations in June 2009 and August 2010. In both VA examinations, the examiner diagnosed the Veteran with hearing loss in both ears and constant tinnitus. In both of the audiological examinations, the Veteran's auditory threshold for both ears registered above 40 dBs on at least one frequency, with discrimination testing consistently below 94 percent.  The Board finds that there is no question as to the fact that the Veteran currently suffers from hearing loss and tinnitus in both his ears.

The second element of service connection requires the finding of an in-service incident or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds that the Veteran is competent and credible to report the kind of acoustic trauma and noise exposure he claims he suffered during service. Specifically, the Veteran reported two types of incurrence of his acoustic trauma and noise exposure, loud generators, of which he claims he worked with on a daily basis, and various explosions. The Board finds that the Veteran has been consistent in reporting both these incidents of noise exposure throughout the claims period. Regarding the explosions, the Veteran has consistently reported that he was in the proximity of two large explosions on base while he was deployed in Vietnam. The Veteran's VA treatment records regarding an unrelated claim for Posttraumatic Stress Disorder (PTSD), consistently show that the Veteran reported these incidents as possible stressors for his PTSD. See VA Psychiatric Treatment Records, January 2010. Additionally, the Veteran's service records show that the Veteran received a special commendation in April 1966, while deployed, for conduct above and beyond when Viet Cong attacked and damaged officers' quarters on base.  

The Board also finds the Veteran to be credible in claiming in-service acoustic trauma and noise exposure as due to his work on the base with heavy/large generators. The Veteran, on several occasions, reported that the generators were extremely loud, and there was up to 10 generators in one room. He noted that he worked in such an environment every day for the time he was in Vietnam, without any kind of ear protection. The Board finds that this type of noise and work is consistent with the Veteran's military occupation as an electrician, and concedes the Veteran's in-service noise exposure and trauma. 

However, in both the VA examinations and the RO rating decision, the Veteran's claimed in-service incident and noise trauma is seemingly disregarded. In both examinations, the VA examiners offered a negative nexus opinion regarding both claimed conditions. The two opinions, which are nearly identical, found that there was no evidence of an in-service incident, and that on both the Veteran's separation examinations from active duty and the Navy Reserves, showed normal hearing in both ears and no evidence of tinnitus. The Board notes that in both examinations, the examiners failed to provide any opinion or comment regarding the Veteran's claimed in-service incidents discussed in the preceding paragraphs. In both cases, both examiners noted that the Veteran reported the in-service noise-trauma from the heavy generators and explosions, but neither examiner commented or opined on the allegations, either generally or specifically. Consequently, the Board finds that both VA examinations are inadequate for failing to discuss and opine on such incidents as it relates to the Veteran's current diagnosis of hearing loss and tinnitus.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

While the Board does note that the Veteran's STRs are silent of any incidents where the Veteran reported trouble hearing or ringing in his ears, to include the Veteran's separation examinations, the Board nonetheless finds that the Veteran is competent and credible in reporting his in-service acoustic trauma and noise exposure. Therefore, the Board finds that an addendum VA medical opinion is necessary for the service connection claims for hearing loss and tinnitus, to determine if the Veteran's in-service incidents, conceded herein, are etiologically/casually related to the Veteran's diagnosed hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum VA medical opinion, from the same VA examiner that provided either of the June 2009 or August 2010 medical examinations of record. If those examiners are not available, the RO should obtain the opinion from another appropriate examiner. The examiner should be asked to determine if the Veteran's bilateral hearing loss and tinnitus is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. The examiner is specifically asked to address whether the Veteran's claimed in-service incidents of multiple close proximity explosions and constant (daily) exposure to loud noise from heavy generators, without ear protection, could result in or aggravate the Veteran's current hearing loss and tinnitus. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

Additionally, the Board would appreciate the examiner to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

c. All testing deemed necessary should be performed. 

d. The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



